Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 1 of 10 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
           Chris Carson, Esq., SBN 280048
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
  
           Attorneys for Plaintiff
  
  
 
                                 UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 
        Shirley Lindsay,                          Case No.
                Plaintiff,
                                                     Complaint For Damages And
          v.                                      Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
        Carolyn K. Mulne, in individual           Act; Unruh Civil Rights Act
           and representative capacity as
        trustee;
           Jeff Muchamel; and Does 1-10,
 
                   Defendants.
 
 
               Plaintiff Shirley Lindsay complains of Carolyn K. Mulne, in individual
 
       and representative capacity as trustee; Jeff Muchamel; and Does 1-10
 
       (“Defendants”), and alleges as follows:
 
 
           PARTIES:
 
           1. Plaintiff is a California resident with physical disabilities. She suffers
 
       from spinal muscular atrophy. Plaintiff drives a van that has a handicap placard
 
       issued by the state of California. She uses both a walker and wheelchair for
 
       mobility.

                                              
                                                
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 2 of 10 Page ID #:2
       

         2. Defendant Carolyn K. Mulne, in individual and representative capacity
     as trustee, owned the real property located at or about 11653 Moorpak Street,
     North Hollywood, California, in January 2019.
         3. Defendant Carolyn K. Mulne, in individual and representative capacity
     as trustee, owns the real property located at or about 11653 Moorpak Street,
     North Hollywood, California, currently.
         4. Defendant Jeff Muchamel owned Village Market located at or about
     11653 Moorpak Street, North Hollywood, California, in January 2019.
         5. Defendant Jeff Muchamel owns Village Market (“Market”) located at or
    about 11653 Moorpak Street, North Hollywood, California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights


                                             
                                               
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 3 of 10 Page ID #:3
       

     Act, which act expressly incorporates the Americans with Disabilities Act.
         9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
         10.Plaintiff went to the Market in January 2019 with the intention to avail
     herself of its goods and services, motivated in part to determine if the
     defendants comply with the disability access laws.
        11.The Market is a facility open to the public, a place of public
    accommodation, and a business establishment.
        12.Paths of travel are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Market.
        13.Some wheelchair users, including plaintiff, travel onto the site from the
    exterior public sidewalks. Here, there was no safe wheelchair accessible route
    of travel from the northern sidewalk on Moorpark Street to the accessible
    entrance of the Market. The public sidewalks terminate after entering the
    boundary of the property and there is no safe path of travel after that point.
        14.There was a ramp leading from the sidewalk to the front entrance of the
    Market, which was longer than six feet in length. The ramp had slopes of about
    9.4%. There were no handrails. This is inaccessible to wheelchair users.
        15.Parking spaces are another one of the facilities, privileges, and
    advantages offered by Defendants to patrons of the Market.
        16.Unfortunately, even though there was a parking space marked and
    reserved for persons with disabilities in the parking lot serving the Market
    during Plaintiff’s visit, the parking stall and access aisle were not level with
    each other. The parking stall and access aisle had inaccessible slopes that
    exceeded 2.1%.


                                               
                                                 
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 4 of 10 Page ID #:4
       

         17.Additionally, the flared sides of the ramp that is located in the access
     aisle has cross slopes that are about 17%. This is too steep.
         18.Finally, the parking stall ostensibly designed for persons with
     disabilities did not have the required signage bearing the ISA logo, there was
     no “Minimum Fine $250” signage and there was no tow-away signage.
         19.Currently, the parking stall and access aisle are not level with each other.
         20.Currently, the parking stall ostensibly designed for persons with
     disabilities does not have the required signage bearing the ISA logo, there is no
     “Minimum Fine $250” and there is no tow-away signage.
        21.Plaintiff personally encountered these barriers.
        22.This inaccessible facility denied the plaintiff full and equal access and
    caused her difficulty.
        23.Meanwhile, even though the plaintiff did not personally confront the
    barriers, the walkway in front of the Market has cross slopes on the walkways
    that are above 2.1%.
        24.Although there are shelves and merchandise aisles open to customers
    for shopping, the paths of travel in and throughout these merchandise aisles
    are not accessible because the defendants have a practice of placing
    merchandise boxes and displays in the route of travel, which restricts passage
    to less than 36 inches in width.
        25.In fact, some of the aisles narrows to as little as 32 inches in width.
        26.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        27.Plaintiff will return to the Market to avail herself of its goods or services
    once the barriers are permanently removed. If the barriers are not removed,
    the plaintiff will face unlawful and discriminatory barriers again.
        28.The defendants have failed to maintain in working and useable


                                               
                                                 
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 5 of 10 Page ID #:5
       

     conditions those features required to provide ready access to persons with
     disabilities.
         29.The barriers identified above are easily removed without much
     difficulty or expense. They are the types of barriers identified by the
     Department of Justice as presumably readily achievable to remove and, in fact,
     these barriers are readily achievable to remove.
         30.For example, there are numerous paint/stripe companies that will come
     and stripe a level parking stall and access aisle and install proper signage on
     rapid notice, with very modest expense, sometimes as low as $300 in full
    compliance with federal and state access standards.
        31.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to her disability. Plaintiff
    will amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once she conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to her disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, she can sue to have all barriers that relate to
    her disability removed regardless of whether she personally encountered
    them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        32.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        33.Under the ADA, it is an act of discrimination to fail to ensure that the


                                             
                                               
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 6 of 10 Page ID #:6
       

     privileges, advantages, accommodations, facilities, goods and services of any
     place of public accommodation is offered on a full and equal basis by anyone
     who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
     § 12182(a). Discrimination is defined, inter alia, as follows:
               a. A failure to make reasonable modifications in policies, practices,
                   or procedures, when such modifications are necessary to afford
                   goods,     services,   facilities,   privileges,   advantages,     or
                   accommodations to individuals with disabilities, unless the
                   accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        34.Under the ADA, there must be an accessible route of travel from the
    boundary of the site, i.e., from the public street and public sidewalks at the “site
    arrival points” to the building entrances on the site. 2010 Standards (ADAAS)
    § 206.2.1.
        35.Here, the failure to provide an accessible route is a violation of the law.
        36.If a ramp run has a rise greater than 6 inches or a horizontal projection


                                               
                                                 
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 7 of 10 Page ID #:7
       

     greater than 6 feet, then it must have handrails on both sides. 2010 Standards
     § 405.8.
         37.Here, the failure to provide handrails on the ramp leading to the front
     entrance is a violation of the ADA.
         38.Under the 2010 Standards, access aisles shall be at the same level as the
     parking spaces they serve. Changes in level are not permitted. 2010 Standards
     502.4. “Access aisle are required to be nearly level in all directions to provide
     a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
     502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
    502.4.
        39.Here, the failure to provide level parking stall is a violation of the law.
        40.The sides of curb ramp flares shall not be steeper than 10%. 2010
    Standards § 406.3.
        41.Here, the sides of the curb ramp flares exceed that allowed by law.
        42.Any business that provides parking spaces must provide accessible
    parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
    parking space, the space must be properly marked and designated. Under the
    ADA, the method, color of marking, and length of the parking space are to be
    addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
    502.3.3. Under the California Building Code, to properly and effectively
    reserve a parking space for persons with disabilities, each parking space must
    be at least 216 inches in length. CBC § 11B-502.2 Under the California
    Building Code, to properly and effectively reserve a parking space for persons
    with disabilities, each such space must be identified with a reflectorized sign
    permanently posted adjacent to and visible from each stall or space. CBC §
    1129B.4. The sign must consist of the International Symbol of Accessibility
    (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
    inches and must be mounted so that there is a minimum of 80 inches from the


                                               
                                                 
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 8 of 10 Page ID #:8
       

     bottom of the sign to the parking space. Id. Signs must be posted so that they
     cannot be obscured by a vehicle parking in the space. Id. An additional sign or
     additional language below the symbol of accessibility must state, “Minimum
     Fine $250” to ensure that the space remains available for persons with
     disabilities. Id. Another sign must be posted in a conspicuous place at the
     entrance to the parking lot or immediately adjacent to each handicap parking
     space, with lettering 1 inch in height, that clearly and conspicuously warn that
     unauthorized vehicles parking in the handicap parking spaces can be towed at
     the owner’s expense. Id. Additionally, the surface of the handicap parking stall
    must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
    inches. Id. And the surface of the access aisle must have a blue border. CBC §
    1129B.3. The words “NO PARKING” in letters at least a foot high must be
    painted on the access aisle. Id.
        43.Here, there was no pole or wall mounted signage with the wheelchair
    logo, no “Minimum Fine $250” and no tow-away signs, in violation of the
    ADA.
        44.Nowhere shall the cross slope of an accessible route exceed 2.1%. 2010
    Standards § 403.3.
        45. Here, the slopes along the walkways exceeded the levels allowed by law.
        46.The minimum clear width of an accessible route shall be 36 inches.
    2010 Standards § 403.5.1.
        47.Here, the failure to provide accessible paths of travel inside the Market
    is a violation of the ADA.
        48.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        49.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.


                                              
                                                
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 9 of 10 Page ID #:9
       

         50.Given its location and options, plaintiff will continue to desire to
     patronize the Market but she has been and will continue to be discriminated
     against due to the lack of accessible facilities and, therefore, seeks injunctive
     relief to remove the barriers.
  
     II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
     RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
     Code § 51-53.)
         51.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        52.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        53.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        54.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
 
 


                                              
                                                
       Complaint
       
Case 2:19-cv-01166-VAP-GJS Document 1 Filed 02/15/19 Page 10 of 10 Page ID #:10
        

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
      relief as follows:
          1.For injunctive relief, compelling Defendants to comply with the
      Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
      plaintiff is not invoking section 55 of the California Civil Code and is not
      seeking injunctive relief under the Disabled Persons Act at all.
          2.Damages under the Unruh Civil Rights Act, which provides for actual
      damages and a statutory minimum of $4,000 per occasion.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: February 11, 2019         CENTER FOR DISABILITY ACCESS
  
  
                                      By:
                                         ____________________________________
  
                                                Chris Carson, Esq.
                                             Attorney for plaintiff
  
  
  
  
  
  
  
  
  
  


                                            
                                               
        Complaint
        
